department of the treasury taxpayer_identification_number number person to contact uil internal_revenue_service appeals_office elm street suite cincinnati oh number release date date date name address certified mail name this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code you do not qualify for exemption under sec_501 of the code because you are not formed and operated exclusively for charitable tax-exempt purposes you were formed and controlled by disqualified persons your operations inure to the benefit of private individuals and entities controlled by and significantly influenced by disqualified persons and relatives a substantial amount of your charitable assets were used for private purposes therefore you are not operated exclusively for exempt purposes described in sec_501 of the code and are not exempt contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for all open tax periods and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may cail toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours xxxkxkkkk appeals team manager enclosure publication department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date date legend c name of state d date e director f director g director h director j name of organization k name of organization l name of organization m name of for-profit entity n name of for-profit entity o name of individual p name of individual q name of individual r family s date t name of for-profit entity u name of foundation v name of individual we date x dollar_figure y dollar_figure z dollar_figure dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have letter cg catalog number 47630w concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons described below alternative issues if upon appeal exemption is granted would your loan to a related for-profit entity m constitute an act of self-dealing yes for the reasons described below if upon appeal exemption is granted would your loans to m constitute a jeopardizing investment yes for the reasons described below facts you are a corporation formed on d under the laws of the state of c your certificate of incorporation states the purposes for which you were formed are to distribute funds to non-profit organizations who are tax exempt under sec_501 of the internal_revenue_code or the foreign equivalent to support their charitable and religious activities your governing body is comprised of four individuals each titled as director e f g and h all four of your directors are related by blood marriage as two of your directors are brothers and the other two directors are their spouses you adopted non profit bylaws listing general purposes and operational procedures article of your bylaws outlines your conflict of interest policy and procedures regarding interested parties under the activities description given in form_1023 your stated activities will be the making of contributions to other organizations the nature of whose activities is such as to qualify them under internal_revenue_code c this activity will be conducted by the directors of your organization and will be funded by unsolicited contributions from individuals and or closely held corporations you indicated that directors will choose c entities with no relationship to your foundation to whom donations would be made records will be retained with the date names and addresses of the recipient organizations and the amount of the donation distributions will only be made to exempt c organizations in good standing and they will be selected by their reputation as helping the community at large although your organizing document makes reference to making distributions to foreign entities you have indicated your intention to not make any gifts to foreign organizations at this time catalog number 47630w your correspondence provided further detail on your loan making activities you will provide letter cg interest free short term loans to charitable organizations you will also make long term loans to if a for-profit entity requests a loan it will be charged interest you have stated for-profit entities the purpose of the short term loans is to assist non profit organizations by providing interest free working_capital and help with their charitable activities the loans made to for profit entities were long term to generate interest_income loans were made to three charities j k and l and one for-profit entity m m was not the end user of the loan you transferred the loan funds to m because m had obligated itself to lend the money to n a for-profit llc after receiving the loan from you m entered into a loan agreement with n for x dollars total advanced on w v an uncle to e and g arranged for the financing of the transaction between nand m vis designated as a manager of n and signed the agreement between n and m your loans to m were on promissory notes signed by e on behalf of the borrower m and were not collateralized in any manner the loan from m to n was secured_by a mortgage on certain real_property y dollars of that amount was advanced to n on s and z dollars was m is partially owned by two of your board members g and e the majority owner of mis p father of g and e total ownership by percentage is broken down as follows the - bowe cece ee qn s ce cec ccna - prise ccccceceeuee - qh - g woe eeceeeeee - others - cee eee ‘ in total the r family owns and e disqualified persons own more than of m of m with g and e owning since p is the father of g t is a corporation board t has contributed the majority of funds to you owned and controlled by g and e and therefore owned by your u is the second largest donor to you u is a c private_foundation and you indicated that you have no relationship to u however you did indicate that t has also made substantial contributions to u throughout the dollars you totaled approximately dollar_figure fiscal_year t donated approximately dollar_figure to you and u donated y e provided a loan to you which was repaid in full with no interest loan repayments to you made approximately dollar_figure loans to m in donations dollar_figure in loans to other organizations and the catalog number 47630w on s u gave y dollars to you t gave what appears to be y dollars ten days after receiving y dollars you made a loan to m for the same amount on the same day m entered into the agreement with n and made an initial distribution of funds for y dollars thirty days later t gave z dollars to you on the same day another payment was made to m for letter cg to u days later z dollars under the agreement law sec_501 of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized as exempt if they are organized and operated exclusively for religious charitable and educational_purposes sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in salvation navy v commissioner tcmemo_2002_275 the court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not provide that its net_earnings would not inure to the benefit of a private individual which was its founder in old dominion box co v united_states 477_f2d_344 cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial _ non-exempt purpose 35_tc_490 provided that where an exempt _ organization engages in a transaction with a related interest and there is a purpose to benefit the private interest rather than the organization exemption may be fost even though the transaction ultimately proves profitable for the exempt_organization catalog number 47630w letter cg in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes law regarding alternative issues section d of the regulations defines self-dealing as any direct or indirect transaction described in sec_53_4941_d_-2 for purposes of this section it is immaterial whether the transaction results in a benefit or a detriment to the private_foundation section d -2 c indicates that the lending of money or other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing section of the regulations indicates that an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determined that the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long and short term financial needs of the foundation to carry out its exempt purposes in the exercise of the requisite standard of care and prudence the foundation managers may take into account the expected_return the risks of rising and falling price levels and need for diversification within the investment portfolio revrul_77_161 1977_1_cb_358 this ruling held that a loan by a private_foundation to a disqualified_person constitutes an act of self dealing but is not a taxable_expenditure within the meaning of sec_4945 of the code the private_foundation made a loan to a disqualified_person to generate income to be used solely for the foundation's charitable purposes the loan was made at a reasonable rate of interest adequately secured and otherwise met prudent investment standards application of law you operate for the benefit of private interests by channeling funds from one related for-profit to another related for-profit through you the loans you provide to the related for-profit m are used by it to operate its mortgage lending business thereby resulting in inurement to g and e its owners therefore you are not operated exclusively for charitable purposes as described in sec_501 c of the code and fail the operational_test under c -1 a of the regulations since your primary purpose is to operate for the benefit of insiders you also are not as described in c -1 c of the regulations you obtained funds from a related for-profit and then channeled these funds as a loan to another related for-profit which is owned by your board members and their family members as a result your earnings inured to your directors and you operated for the benefit of private interests such as your creators and their family therefore you are not as described in sec_1 c -1 c and c -1 d ii of the regulations catalog number 47630w as shown in salvation navy v comm and old dominion v u s the transactions conducted letter cg through you benefitted private interests the loans that in the normal course of business would have been made directly to m were directed through you the transactions generated charitable_contributions while still allowing access to the funds through loans to related for-profit entities the loans also served the private interests of the other for-profit m owned by gande and members of the r family by providing it funds to operate its business the timing of the transactions the amounts and the fact that the loans were unsecured clearly demonstrate the transactions were structured for the private benefit of insiders was made to satisfy an obligation of m to n which was an arrangement orchestrated by v an uncle of e and g in addition your investment in m similar to leon beeghly v comm the loans you made to m were to satisfy an obligation m had to provide funding to n purpose of these loans was to benefit the end user n m would also benefit from this transaction by using the funds for its own business purposes and earning interest therefrom although the loans to m would generate interest_income for you the as in better business bureau of washington d c inc v united_states 326_us_179 and you are set up to operate for the non- sec_1_501_c_3_-1 and sec_1_501_c_3_-1 exempt_purpose of receiving funding from a for-profit entity turning around and providing loans to another for-profit entity both of which are owned by your directors and their family you operate to serve the private interests of these for-profit entities and also allow your income to inure to the benefit of your directors and family members by providing loans to for-profit substantially_all of your businesses that are owned by your directors and family members income was used to provide loans to related for-profit entities which represents a significant non-exempt purpose application of law on alternative issues the foans to m clearly constitute an act of self-dealing based on section d and section d -2 c of the regulations as in revrul_77_161 you made a loan to a disqualified_person which resulted in an act of self dealing the loans made by you also constitute a jeopardizing investment as described in section of the regulations your loans to m were made to enable m to satisfy its obligation to n without consideration of your long and short term needs to carry out your exempt purposes also in making this investment you have failed to exercise the requisite standard of care and prudence taking into account the expected_return the risks of falling price levels and the need for diversification of the investment portfolio there was no diversification in your investments the loans were unsecured all made to a single entity which was involved in mortgage lending therefore it is clear that the required ordinary business care and prudence was not exercised by you in making this loan applicant’s position you indicated that the loans were never intended for m’s use but rather for unrelated third party entities the purpose of these loans backed by mortgages on real_property was to produce interest revenue for your charitable purposes the loans were channeled through m because they had been providing mortgage loans for years and had the infrastructure necessary for letter cg catalog number 47630w making such loans relatively quickly all interest on the loans has been remitted entirely to you soon afterward you realized the problem of making loans through related entities you immediately discontinued the practice and make all loans directly to unrelated parties service response to applicant's position owned by disqualified persons therefore in effect you financed m so you provided funds to m so that they can make mortgage loans on real_property m is a for- profit entity which is that they could operate their mortgage business which they have been conducting for years therefore you operated for the private benefit of m and your earnings inured to the directors and owners of m because they were able to use your funds to operate their business and to earn profits therefrom your loans to m were unsecured in addition had you been exempt the loans made to m would constitute self-dealing and also a jeopardizing investment you indicate you now make loans directly to unrelated third parties the making of loans to unrelated third parties is not an exempt_purpose you did not provide any information as to the nature of these loans and the purpose and terms of these loans conclusion based on the above facts and law we conclude that you do not qualify for exemption under sec_501 of the code because you are operating for a substantial non exempt_purpose your operations result in private benefit to for-profit organizations and your earnings inure to your directors and family members who are owners of these for-profit businesses that contribute to you as well as receive funds from you conclusion-alternative issues we further conclude that if upon appeal exemption is granted the lending of money to a related company results in a self-dealing transaction in addition the lack of requisite care and prudence in making the purported investment in the related company indicates that the investment would be a jeopardizing investment you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration catalog number 47630w under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the statement of facts item letter cg the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mailto deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax letter cg catalog number 47630w _ if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
